Citation Nr: 0120998	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities.  The 
veteran filed a timely appeal to this adverse determination.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran is service connected for the following two 
disorders:  obstructive sleep apnea, rated at 50 percent 
disabling; and deviated nasal septum, residuals of fracture 
of the nose, rated at 10 percent disabling.  

3.  The veteran's service-connected disabilities affect a 
single body system, e.g., the respiratory system.  

4.  The evidence is in equipoise as to whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.



CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 4.16(a), (2000); Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5108A (West Supp. 
2001).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation. 
By virtue of the Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
needed to substantiate his claim for a total disability 
rating.  When the appellant testified before an RO hearing 
officer in July 1999, and again before the undersigned Board 
Member in May 2001, the appellant and his representative were 
given notice of the evidence necessary to substantiate his 
claim.  The duty to suggest evidence was met at the time of 
the hearings pursuant to 38 C.F.R. § 3.103 (2000).  At the 
time of the May 2001 hearing, the veteran specifically 
indicated that he had no new evidence to submit, and 
indicated that a record dated in January 1999 from his VA 
rehabilitation counselor, a certified clinical psychologist, 
opining as to his employability status, was already included 
in his claims file.  The Board has verified that a lengthy 
counseling record - narrative report dated in January 1999 
from this counselor is indeed contained in the veteran's 
claims file.  Furthermore, the veteran's representative 
indicated that the most recent relevant examination reports 
consist of a VA examination report dated in December 1999 and 
a progress note by Anup Chakraborty, M.D., a physician in 
private practice, dated in August 2000.  Both of these 
reports are contained in the veteran's claims file.  
Furthermore, no additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review. 

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities.  The Board concludes 
that the discussions in the rating decision, Statement of the 
Case, Supplemental Statements of the Case, and letters have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  However, where there is only one 
service-connected disability, that disability shall be 
ratable at 60 percent or more.  Where the veteran has two or 
more service-connected disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent for more before a total rating may be assigned.  38 
C.F.R. § 4.16(a).  

38 C.F.R. § 4.16(a) further provides that in determining 
whether the veteran has one 60 percent disability, or one 40 
percent disability in combination, disabilities affecting a 
single body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, will be considered as 
one disability.  

Thus, in the instant case, the Board finds that the veteran 
does satisfy the initial criteria under 38 C.F.R. § 4.16(a) 
for entitlement to a schedular total rating based on 
individual unemployability.  The veteran is currently 
service-connected for obstructive sleep apnea, rated at 50 
percent, and for deviated nasal septum, rated at 10 percent.  
As both these disabilities clearly affect a single body 
system, i.e., the respiratory system, the Board will consider 
them to be one disability, rated at 60 percent, for purposes 
of determining the veteran's entitlement to a schedular total 
disability rating based on individual unemployability.  

Thus, the Board must now determine whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of this service-connected disability.  38 C.F.R. 
§ 4.16(a).

The issue is whether the veteran's sleep apnea and deviated 
nasal septum disorder preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. 
§§ 3.341(a), 4.19.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, in claims for a total 
rating based on individual unemployability, the Board must 
make a determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment; the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities.  Id.

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected respiratory 
disabilities, particularly his sleep apnea.  The record shows 
that the veteran has a 7th grade education and has worked 
solely in what he described as "menial labor" positions.  
His occupational experience includes work as a busboy, 
custodian, meat packer, and other manual labor positions from 
discharge from service until 1969, followed by a position as 
a security guard from 1969 to 1974.  Specifically, at the 
time of his May 2001 hearing, the veteran indicated that his 
last employment was a position as a security guard from 1969 
to 1974 at Beatrice State Home, an institution for mentally 
disabled persons.  He indicated that at the time he left this 
position in May 1974, he was hospitalized for severe major 
depression in Lincoln, Nebraska, which lasted on and off for 
a period of one year.  He stated that after this one-year 
period of episodic hospitalization, he was told by his 
treating psychiatrist that he was unable to work any more due 
to bipolar disorder.  He indicated that since that time, he 
had tried to get another job, but had been unable to do so.  
He stated that the most recent attempt was in 1998 or 1999, 
at which time he applied for a position as a jailer at Gage 
County Detention Center, but was turned down.

It is clear that the evidence indicates that the veteran 
suffers not only from service-connected obstructive sleep 
apnea and a deviated nasal septum, but also from numerous 
nonservice-connected disorders, including schizophrenia and 
dysthymic disorder, loss of teeth, hypertension, defective 
vision, asthma, emphysema, bronchitis, arteriosclerotic heart 
disease, peptic ulcer disease, and pes planus.  Many of these 
disorders undoubtedly affect the veteran's ability to work, 
and, indeed, the veteran himself has stated that he stopped 
working in 1974 due to his hospitalization for a psychiatric 
disorder.  However, the Board finds that the veteran's claims 
file also contains evidence that his service-connected 
disorders, standing alone, preclude his engaging in 
substantially gainful employment. 

Of particular relevance is a Counseling Record - Narrative 
Report dated in January 1999 by the veteran's counseling 
psychologist at the VA Medical Center in Lincoln, Nebraska.  
At that time, the psychologist summarized the veteran's 
military, educational, medical, and occupational background, 
and conducted an interview with both the veteran and his 
wife.  It is not clear from this narrative report whether the 
counseling psychologist actually reviewed the veteran's 
claims file, although he stated that there had been a delay 
in adjudicating the veteran's claim for vocational 
rehabilitation benefits because his claims file had not 
become available to the Vocational Rehabilitation & 
Counseling Division until January 1999.  As the counseling 
psychologist was a member of this division, and wrote the 
narrative report in January 1999, following the division's 
receipt of the veteran's claims file, it appears likely that 
the author did indeed review the veteran's claims file.  In 
any case, the Board finds that the history as reported by the 
veteran and his wife is in all material respects consistent 
with and supported by other evidence contained in the 
veteran's claims file, and is thus found to be an adequate 
basis upon which the counseling psychologist could create an 
accurate assessment.  Following the review of the veteran's 
history and the interview with the veteran and his wife, the 
VA counseling psychologist offered the following assessment:

[The veteran's] eligibility for benefits 
under Chapter 31 is based solely on his 
compensable service-connected 
disabilities and are the only basis 
considered for a "need determination" 
for benefits and services.  His Sleep 
Apnea alone would cause a significant 
impairment of his employability and would 
[] create a serious functional limitation 
for this veteran.  His lack of an ability 
to have sufficient sleep leaves him with 
limited concentration, limited energy, 
lack of sufficient oxygen getting to his 
brain on a regular basis to assure 
retention of tasks that are presented as 
newly required skills or even as skills 
learned in the past but not practiced.  
The veteran is seen as not being able to 
perform six to eight hours of continuous 
work performance to meet the normal 
standard for competitive employment.  He 
is found to be in need of skill training 
to a level of competitive employment, but 
it is unreasonable to expect that [the 
veteran] in his present condition would 
be able to show enough stamina to learn 
and retain a[n] employment skill, much 
less perform it.  He is therefore, found 
to be infeasible for training and or 
employment at a full time competitive 
level to reach a status of REHABILITATED.

The rehabilitation counselor then acknowledged that the 
veteran suffered from several nonservice-connected 
disabilities, but indicated that "Since his service-
connected disability is the only basis for his eligibility 
for Chapter 31, a consideration of his non-service medical 
conditions is mute [sic].  His non-service medical conditions 
could also be limiting, but they are not a basis for benefits 
and services under the VA Vocational Rehabilitation 
Program."

While much of the other medical evidence of record relates to 
nonservice-connected disorders, there is no medical evidence 
which directly contradicts the counseling psychologist's 
opinion, i.e., which indicates that the veteran's sleep 
apnea, alone, is insufficient to cause unemployability.  In 
this regard the Board notes the recent August 2000 private 
medical report from A. K. Chakraborty, MD, a pulmonary 
specialist.  Dr. Chakraborty noted that while waiting for his 
examination, the veteran was observed to have fallen asleep 
on the exam table, and having intermittent breathing 
cessation that could be observed without any difficulty.  The 
diagnoses included obstructive sleep apnea as well as 
nonservice-connected chronic obstructive pulmonary disease, 
obesity, and bipolar disorder.  At the conclusion of his 
report, the physician stated that he agreed with the veteran 
that "he probably is not in a position to find a job that he 
can turn to at this point, at this age, and he should be 
considered totally and permanently disabled.  I leave that 
decision up to his physician at the VA Medical Center."

The Board finds that the opinions of the veteran's counseling 
psychologist, as quoted in detail above, are of significant 
weight, as they bear directly on the issue of the veteran's 
employability with regard to his service-connected 
disability, are supported by an extensive rationale, and are 
definitive and unequivocal in tone.  Additionally, the Board 
notes that the veteran has reported an 7th grade level of 
education, and engaged in primarily manual labor employment 
following service.  In addition, the Board finds the recent 
medical opinion of Dr. Chakraborty, even discounting the 
reference to the veteran's age, to corroborate the VA 
rehabilitative specialist's opinion that the veteran's 
respiratory disabilities preclude him from any gainful 
employment.  

In light of the foregoing, the Board resolves reasonable 
doubt in the veteran's favor on this issue.  The Board finds 
that the evidence is, at best, in equipoise as to whether the 
veteran's service-connected disabilities preclude him from 
obtaining and maintaining gainful employment.  Accordingly, 
the veteran's appeal is granted.

As a final matter, the Board notes that the veteran's claims 
file contains no evidence indicating that the January 1999 
narrative report by the veteran's counseling psychologist was 
ever considered by the RO, since the veteran's claims file 
does not contain a Supplemental Statement of the Case (SSOC) 
addressing this item of evidence.  However, in light of the 
Board's disposition of the veteran's claim, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of this report in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


ORDER

The veteran's claim for a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities is granted, subject to the controlling 
regulations governing the payment of monetary awards.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 


